Citation Nr: 1213865	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  The Veteran also served in the Oklahoma National Guard from May 1993 to April 2000.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, which denied the Veteran's claim to reopen a previously denied claim for service connection for bilateral knee conditions.  The Veteran disagreed and perfected an appeal.  

The Veteran and his representative presented testimony at a March 2012 video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The issues of entitlement to service connection for left and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO denied the Veteran's claims for service connection for bilateral knee pain.

2.  Evidence received since the September 2002 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disorders.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the September 2002 rating decision, new and material evidence has been received, and the claims of entitlement to service connection for bilateral knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that the right and left knee pain he experienced during active duty has continued and evolved into the current bilateral knee joint DJD he manifests.  He seeks to reopen his previously denied claim for service connection for the bilateral knee disorders.  

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   However, the reopening of his claims constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the appellant with the development of his claims to reopen is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for his knee disorders.  He essentially has claimed that his knees were affected by the physical stress required during his active duty and that the stress resulted in documented episodes of bilateral knee pain.  He contends that the knee pain has continued since his discharge and is related to the currently manifested bilateral knee DJD conditions.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board first notes that the Veteran did not appeal the September 2002 rating decision.  Nor was any evidence received within one year of the date the rating decision issued.  The decision is, therefore, final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

The medical evidence considered in the September 2002 rating decision included Oklahoma National Guard service treatment records from May 1993 through August 1999; service treatment records provided by the Veteran dated July 21, 1992, and March 25, 1993; June 2000 treatment records from Dr. D.M., M.D., a private physician who authored an operative report for arthroscopy of the Veteran's left knee.  The RO found that there was no evidence that the Veteran's knees manifested permanent residuals or chronic disability from the time of discharge from active duty, and no evidence to show a link between the left knee pain syndrome and the Veteran's active duty service, and denied the clams.

The Veteran has since submitted evidence including the August 2008 report of Dr. J.E., M.D., who stated that he reviewed the July 21 and November 2, 1992, service treatment records and considered the Veteran's statement that he experienced continuous bilateral knee pain during active duty service.  Dr. J.E. further reviewed medical records from June 2000 and May and June 2006 regarding the arthroscopy procedures conducted on the Veteran's left knee.  Dr. J.E. diagnosed the Veteran with bilateral internal derangement, chondromalacia and traumatic arthritis, and diagnosed the left knee with an anterior cruciate ligament (ACL) tear and injury to the meniscus.  After considering the evidence and reviewing the Veteran's medical history, Dr. J.E. opined that the Veteran's knees were initially injured by in-service marching, standing and squatting.  

As noted, for purposes of determining whether new and material evidence has been submitted, Dr. J.E.'s report and opinion are considered to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the record now includes evidence of a current disability, evidence of an event during service and evidence of a link between the current disability and the events during service.  The record includes evidence on all elements of service connection required by the U.S. Court of Appeals for the Federal Circuit in Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The Board observes that the December 2008 VA examination report provides a current diagnosis of bilateral knee DJD, and noted in-service complaints and treatment for knee pain.  The examiner did not find that it was at least as likely as not that the current knee disorders were related to the Veteran's active duty.  The examiner, a Nurse Practitioner, found that there was "no evidence" of chronicity after service; "no evidence" of treatment between service and the 2000 surgery; and no evidence that there was a linkage between patellofemoral pain syndrome and the currently diagnosed DJD of the bilateral knees.  

The Veteran testified at the March 2012 hearing that he experienced swelling and chronic pain of the knees during active duty and during his subsequent National Guard duty through to the 2000 surgery.  See hearing transcript at pages 3 and 10.  He testified that he was treated at VA for his knee problems in about 1993 or 1994 at VA in Oklahoma City.  See hearing transcript at page 9.  He also testified that he treated his knee conditions with over-the-counter medications and commercially available knee braces.  See hearing transcript at page 8.  The Board notes that a June 2009 VA nurse's treatment note indicates that the Veteran reported a history of chronic bilateral knee pain that he had treated with various over-the-counter anti-inflammatory medications without success.  

The Board finds that the record now includes evidence of continuity of symptoms between active service and 2000, and further notes that the record now includes evidence of a link between the in-service injuries and the current DJD.  The Veteran's newly submitted evidence was not considered by the 2008 VA examiner and, in any event, the newly submitted evidence comprises new and material evidence submitted since the September 2002 rating decision.

The Board has considered whether the provisions of 38 C.F.R. § 3.156(c) are for application as additional service treatment records were received in 2009.  This regulation provides that if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).  However, paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  In this case, the records received in 1999 consisted of duplicate copies of service treatment records that were previously received in 2000 or 2002, with the exception of a vaccination booklet and dental x-rays which are not relevant to the pending claims.  In addition, service personnel records were received in 2011 which are not relevant to whether the Veteran's current knee disabilities were incurred or aggravated in service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) are not applicable.   

In sum, after review of the entire record, the Board finds that new and material evidence that is neither cumulative nor redundant of record evidence considered by the RO in September 2002 raises a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a) (2011).  For that reason, the claims will be reopened and the claims are granted to that extent.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; to this extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened; to this extent only, the appeal is allowed.


REMAND

The Veteran testified that he was treated during service at the William Beaumont Army Medical Center in El Paso, Texas, and was fitted for knee braces before his discharge from active duty in May 1993.  See hearing transcript at page 7.  As these records are not included in the Veteran's VA claims folder, another request for service treatment records should be made.  In addition, the Veteran asserts that he received relevant treatment more than two times while he was on active duty.  On remand, VA should contact the appropriate agencies.

The Veteran also asserts that his knee injuries were aggravated during his National Guard service.  In that regard, his complete service personnel records should be requested.  
The Veteran also testified that he first sought treatment at a VA facility in Oklahoma City, Oklahoma, in about 1993 or 1994, and obtained knee braces.  There are no such records in the Veteran's VA claims folder.  All reasonable steps should be taken to obtain any outstanding VA treatment records that pertain to the Veteran and include them in his VA claims folder.  The Veteran should also be asked to either provide or sufficiently identify any additional private treatment records that are not already associated with the claims folder and are relevant to his claims.  

Finally, as discussed above, the evidence has significantly changed since the 2008 VA examiner performed the examination and provided an opinion.  A new examination is in order that considers all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in writing and request that he provide or identify non-VA medical treatment records pertaining to his claimed knee disorders that are not already of record.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain VA treatment records dating from 1993 pertaining to the Veteran that are not already included in the Veteran's VA claims folder.

3.  Again request all service treatment records from the appropriate agencies that pertain to the Veteran's period of active service from May 1989 to May 1993.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain additional records it is concluded that it is reasonably certain that additional records do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  Also, inform the Veteran that he can submit alternate sources of evidence to substitute for the service treatment records he reports are missing.  

4.  Request the Veteran's complete National Guard service personnel record.  If after continued efforts to obtain additional records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

5.  After completion of the foregoing, arrange for an appropriate VA examiner to review the Veteran's VA claims folder and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of bilateral knee disorders currently manifested by the Veteran.  

The examiner should provide an opinion whether it is at least as likely as not that any current left knee and right knee disorders manifested by the Veteran began in or are related to his active duty service from May 1989 to May 1993.  The examiner's attention is directed to the Veteran's reports that he continued to have symptoms after his discharge from active service.  

The examiner should also address whether it is at least as likely as not that the Veteran had injuries of the knees that pre-existed his National Guard service that were aggravated (i.e., permanently worsened) during periods of active duty for training or inactive duty for training with the National Guard.  

The examiner should provide a complete rationale for any opinion reached.

6.  Ensure the above development has been properly completed and that the examination report and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


